      Case 1:20-cv-00673-DAD-JLT Document 41 Filed 01/06/21 Page 1 of 1

 1

 2

 3                                UNITED STATES DISTRICT COURT

 4                              EASTERN DISTRICT OF CALIFORNIA

 5

 6   FULL SPECTRUM IH, LLC,;                              Case No.: 1:20-cv-00673-DAD-JLT

 7                          Plaintiff,                    ORDER AFTER NOTICE OF
                                                          SETTLEMENT
 8                                                        (Doc. 39, 40)
             vs.
 9
     DCM, INC., et al.,
10
                            Defendants.
11

12           The parties report that they have settled the matter. (Doc. 39) However, because the

13   settlement requires delivery of certain goods, they indicate they cannot dismiss the action until

14   August 2021. (Doc. 40 at 2) Thus, the Court ORDERS:

15           1.     The stipulation to dismiss the action SHALL be filed no later than August 2,

16   2021;

17           2.     All pending dates, conferences and hearings are VACATED.

18   The parties are advised that failure to comply with this order may result in the Court

19   imposing sanctions, including the dismissal of the action.

20
21   IT IS SO ORDERED.

22      Dated:     January 6, 2021                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27
28
